Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11, 17, 18, 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yemini et al. (9,888,067) in view of Barapatre et al. (2017/0293501). 
Regarding Claim 1, Yemini et al. (9,888,067) discloses an automated resource-exchange system (“automate resource management”, abstract) comprising:
multiple resource-exchange-system participants (“multi-cloud systems”, abstract), each comprising a computing facility that includes a computer (computer server, fig. 1), each having one or more processors and one or more memories (CPU, memory) (fig. 1), and a local cloud-exchange instance (proxy manager 1030, Figure 10, discussed in Col. 35, line 42 to Col. 36, line 63); and
a cloud-computing based system (“cloud computing based systems”, Col. 3, lines 19-34) that is implemented on one or more physical computers, each including one or more processors and one or more memories, and that includes a cloud-exchange engine (container system, operation system, fig 1), the cloud-computing system increasing an operational efficiency of the resource-exchange system (“container-virtualization can offer significant efficiencies and performance”, Col. 3, line 60 to Col. 4, line 8; “the system can be used in real time in order to efficiently allocate the require resources to applications based on a balance of supply and demand”, Col. 10, lines 24-40) by automatically 
As discussed above, Yemini essentially discloses the claimed invention but does not explicitly disclose a computing facility that includes multiple computers.
However, Barapatre et al. (2017/0293501) discloses a cloud management facility comprising multiple computers (figure 2 and abstract) to obtain convenient and efficient level of abstraction for exposing the computational resources of a cloud-computing facility to cloud-computing-infrastructure users. 
It would have been obvious to one of ordinary in the art at the time the invention was filed to have provided a cloud management facility comprising multiple computers (figure 2 and abstract in Yemini in order to obtain convenient and efficient level of abstraction for exposing the computational resources of a cloud-computing facility to cloud-computing-infrastructure users as taught by Barapatre.  
Further, In reVenner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). MPEP 2144. The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.).
Regarding Claim 2, Yemini discloses the automated resource-exchange system of claim 1
wherein the operational efficiency of the resource-exchange system is increased (“container- virtualization can offer significant efficiencies and performance”, Col. 3, line 60 to Col. 4, line 8; “the system can be used in real time in order to efficiently allocate the require resources to applications based on a balance of supply and demand”, Col. 10, lines 24-40) when the operational efficiencies of the 
wherein the operational efficiency of a resource-exchange-system participant (“increasing the overall efficiency”) is increased when, for a given time-averaged computational load (“temporary time- limited software”), the operational cost (“based on cost and demands”) of the resource-exchange- system participant is lowered (Col. 27, line 49 to Col. 28, line 8).
Regarding Claim 11, Yemini et al. (9,888,067) discloses the automated resource-exchange system of claim 1 wherein a resource-exchange-system participant participates in automatic auctions for hosting computational-resources-consuming entities on behalf of remote resource-exchange-system participants by:
creating an exchange pool (“thread pools and connection pools”, Col. 38, lines 61 to Col. 39, line 12) for each of multiple types of computational resources (“application resources”, Col. 38, line 61 to Col. 39, line 12) within the resource-exchange-system participant; and
providing the exchange pools (“thread pools and connection pools”, Col. 38, lines 61 to Col. 39, line 12) to the resource-exchange system for hosting computational-resources-consuming entities (“at hosts and allocate computer resources”, Col. 8, lines 37-60).
Regarding Claim 17, Yemini discloses a method that increases an operational efficiency of multiple computing facilities (“container-virtualization can offer significant efficiencies and performance”, Col. 3, line 60 to Col. 4, line 8; “the system can be used in real time in order to efficiently allocate the require resources to applications based on a balance of supply and demand”, Col. 10, lines 24-40), the method comprising:
aggregating the multiple computing facilities into a resource-exchange system (“container- virtualization can offer significant efficiencies and performance”, Col. 3, line 60 to Col. 4, line 8; “the system can be used in real time in order to efficiently allocate the require resources to applications 
transforming each computing facility into a resource-exchange-system participant (“multi-cloud systems”, abstract) by including a local cloud-exchange instance (proxy manager 1030, Figure 10, discussed in Col. 35, line 42 to Col. 36, line 63) in the computing facility, and
including, in the resource-exchange system, a cloud-exchange system (“cloud computing based systems’, Col. 3, lines 19-34), implemented on one or more physical computers, each including one or more processors and one or more memories (computer inherently comprises processor and memory), the cloud-exchange system including a cloud-exchange engine (container system, operation system, fig 1); and
increasing the operational efficiency of the resource-exchange system by automatically (“automated resource management”, abstract) exporting computational-resources-consuming entities (“exporting raw server services”, “resources or services”, Col. 36, lines 19-31) from resource-consumer resource-exchange-system participants (“second domain software system”, Col. 36, lines 19-31) for remote execution by resource-provider resource- exchange-system participants (“external cloud provider”, Col. 36, lines 19-31) through an automated auction facility (“auction process”) (Col. 9, lines 30-43) provided by the cloud-exchange engine (container system, operation system, fig 1).
As discussed above, Yemini essentially discloses the claimed invention but does not explicitly disclose a computing facility that includes multiple computers.
However, Barapatre et al. (2017/0293501) discloses a cloud management facility comprising multiple computers (figure 2 and abstract) to obtain convenient and efficient level of abstraction for exposing the computational resources of a cloud-computing facility to cloud-computing-infrastructure users. 

Further, In reVenner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). MPEP 2144. The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.).
Regarding Claim 18, Yermini discloses the method of claim 17 wherein the operational efficiency of the resource-exchange system is increased (“container- virtualization can offer significant efficiencies and performance”, Col. 3, line 60 to Col. 4, line 8; “the system can be used in real time in order to efficiently allocate the require resources to applications based on a balance of supply and demand”, Col. 10, lines 24-40) when the operational efficiencies of the resource-exchange-system participants are increased (“increasing the overall efficiency”, Col. 27, line 49 to Col. 28, line 8); and
wherein the operational efficiency (“increasing the overall efficiency”) of a resource-exchange- system participant is increased when, for a given time-averaged computational load (“temporary time- limited software”), the operational cost (“based on cost and demands”) of the resource-exchange- system participant is lowered (Col. 27, line 49 to Col. 28, line 8).
Regarding Claim 23, Yemini discloses the method of claim 17 further including:
evicting, by resource-exchange participant, a computational-resources-consuming entity (“controls the allocation of computer resources”.  Allocation of the resources to a location evicts resource to another location) hosted on behalf of a remote resource-exchange participant by invoking a re-auction (“auction process”) (Col. 9, lines 30-43).
Regarding Claim 24, Yemini discloses the method of claim 17 further including:

Regarding Claim 25, Yemini discloses a physical data-storage device encoded with computer instructions that, when executed by processors within an automated resource-exchange system (“automate resource management”, abstract) comprising resource-exchange-system-participant (“multi-cloud systems”, abstract), a cloud-computing based system (“cloud computing based systems”, Col. 3, lines 19-34), control the automated resource-exchange system to automatically increase the operational efficiency (“container-virtualization can offer significant efficiencies and performance”, Col. 3, line 60 to Col. 4, line 8; “the system can be used in real time in order to efficiently allocate the require resources to applications based on a balance of supply and demand”, Col. 10, lines 24-40) of the resource-exchange system by:
exporting computational-resources-consuming entities (“exporting raw server services”, “resources or services”, Col. 36, lines 19-31) from resource-consumer resource-exchange-system participants (“second domain software system”, Col. 36, lines 19-31) for remote execution by resource-provider resource-exchange-system participants (“external cloud provider”, Col. 36, lines 19-31) through an automated auction facility (“auction process”) (Col. 9, lines 30-43) provided by the cloud-exchange engine(container system, operation system, fig 1).
As discussed above, Yemini essentially discloses the claimed invention but does not explicitly disclose a computing facility that includes multiple computers.
However, Barapatre et al. (2017/0293501) discloses a cloud management facility comprising multiple computers (figure 2 and abstract) to obtain convenient and efficient level of abstraction for 
It would have been obvious to one of ordinary in the art at the time the invention was filed to have provided a cloud management facility comprising multiple computers (figure 2 and abstract in Yemini in order to obtain convenient and efficient level of abstraction for exposing the computational resources of a cloud-computing facility to cloud-computing-infrastructure users as taught by Barapatre.
Further, In reVenner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). MPEP 2144. The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yemini et al. (9,888,067) in view of Barapatre et al. (2017/0293501) further in view of Jibbe et al. (2016/0342609).
Regarding Claim 9, Yemini essentially discloses the claimed invention but does not explicitly disclose the automated resource-exchange system of claim 1 wherein a resource-exchange-system participant associates a set of computational-resources-consuming entities with a reserve pool; and wherein the cloud-exchange system automatically removes one or more computational-resources-consuming entities from the reserve pool and exports the one or more computational-resources-consuming entities to a remote resource-exchange-system participant for hosting whenever usage of one or more types of computational resources within the resource-exchange-system participant rises about a threshold usage.
However, Jibbe et al. (2016/0342609) teaches that a resource-exchange-system participant associates a set of computational-resources-consuming entities (snapshot information) with a reserve pool (“a pool of available volume”, abstract); and wherein the cloud-exchange system automatically removes one or more computational-resources-consuming entities from the reserve pool (“the first snapshot repository is deleted”, abstract) and exports the one or more computational-resources-
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have removed volume from the storage pool and transferred data when the storage reaches a storage capacity usage threshold in Yemini in order to secure the data and save memory space as taught by Jibbe.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rangasamy et al. (2017/0244593) in view of Barapatre et al. (2017/0293501) further in view of Zhang et al. (2013/0138545).
Regarding Claim 1, Rangasamy et al. (2017/0244593) discloses an automated resource-exchange system (“automated cloud based”, abstract) comprising:
multiple resource-exchange-system participants (multiple “cloud service”, figure 1), each comprising a computing facility that includes multiple computers (“cloud service to one or more cloud service customers”, paragraph [0004].  Noted that each customer has a computer to connect to the cloud), each having one or more processors and one or more memories (Processors and memories are inherent features in all computers), and a local cloud-exchange instance (“a Virtual Local Area network…thereby enabling enterprise network to exchange data”, paragraph [0049]); and
a cloud-exchange system (“cloud exchange 102”, abstract, paragraph [0005]) that is implemented on one or more physical computers (“cloud exchange is to interface a group of customers”, paragraph [0005].  Noted that each customer represents a physical computer in order to connect the cloud), each including one or more processors and one or more memories (Processors and memories are inherent features in all computers), and that includes a cloud-exchange engine (103), the 
As discussed above, Rangasamy essentially discloses the claimed invention but does not explicitly disclose a computing facility that includes multiple computers.
However, Barapatre et al. (2017/0293501) discloses a cloud management facility comprising multiple computers (figure 2 and abstract) to obtain convenient and efficient level of abstraction for exposing the computational resources of a cloud-computing facility to cloud-computing-infrastructure users. 
It would have been obvious to one of ordinary in the art at the time the invention was filed to have provided a cloud management facility comprising multiple computers (figure 2 and abstract in Rangasamy in order to obtain convenient and efficient level of abstraction for exposing the computational resources of a cloud-computing facility to cloud-computing-infrastructure users as taught by Barapatre.  
As discussed above, Rangasamy essentially discloses the claimed invention but does not explicitly disclose automatically exporting.  
However, Zhang et al. (2013/0138545) discloses implementing automated systems that provided increased efficiency in varied import-export scenarios and can benefit from a higher degree of automation (paragraph [0002]).

Further, In reVenner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). MPEP 2144. The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.).
Claims 17 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rangasamy et al. (2017/0244593) in view of Barapatre et al. (2017/0293501) further in view of Zhang et al. (2013/0138545) further in view of Yemini et al. (9,888,067).
Regarding Claim 17, Rangasamy discloses a method that increases an operational efficiency of multiple computing facilities system (“facilitate secure, fast, and efficient connections between the networks of enterprise and cloud service providers”, paragraph 0045]), the method comprising:
aggregating the multiple computing facilities (aggregating multiple “cloud service” together, figure 1) into a resource-exchange system (figure 1), each computing facility including multiple computers (“cloud service to one or more cloud service customers”, paragraph [0004].  Noted that each customer has a computer to connect to the cloud), each computer having one or more processors and one or more memories (Processors and memories are inherent features in all computers), by
transforming each computing facility into a resource-exchange-system participant (“Cloud service” cluster in Figure 1) by including a local cloud-exchange instance in the computing facility (“a Virtual Local Area network…thereby enabling enterprise network to exchange data”, paragraph [0049]), and
including, in the resource-exchange system, a cloud-exchange system (“cloud exchange 102”, abstract, paragraph [0005]), implemented on one or more physical computers (“cloud exchange is to interface a group of customers”, paragraph [0005].  Noted that each customer represents a physical 
increasing the operational efficiency of the resource-exchange system (“facilitate secure, fast, and efficient connections between the networks of enterprise and cloud service providers”, paragraph 0045]) by automatically transferring computational-resources-consuming entities from resource-consumer resource-exchange-system participants for remote execution by resource-provider resource-exchange-system participants (“direct exchange of network traffic between networks of the customers”, customer access to a cloud computing network… stores, manages, and processes data on a network of remote server”, paragraph [0005]; “begins copying, and preserving code, data, and other state”, paragraph [0006]).
As discussed above, Rangasamy essentially discloses the claimed invention but does not explicitly disclose a computing facility that includes multiple computers.
However, Barapatre et al. (2017/0293501) discloses a cloud management facility comprising multiple computers (figure 2 and abstract) to obtain convenient and efficient level of abstraction for exposing the computational resources of a cloud-computing facility to cloud-computing-infrastructure users. 
It would have been obvious to one of ordinary in the art at the time the invention was filed to have provided a cloud management facility comprising multiple computers (figure 2 and abstract in Rangasamy in order to obtain convenient and efficient level of abstraction for exposing the computational resources of a cloud-computing facility to cloud-computing-infrastructure users as taught by Barapatre.  


However, Zhang et al. (2013/0138545) discloses implementing automated systems that provided increased efficiency in varied import-export scenarios and can benefit from a higher degree of automation (paragraph [0002]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided automated system in import/export in Rangasamy in order to obtain increased efficiency and benefit from a higher degree of automation as taught by Zhang.
As discussed above, Rangasamy essentially discloses the claimed invention but does not explicitly disclose an automated auction facility provided by the cloud-exchange engine.
However, Yemini discloses remote execution by resource-provider resource- exchange-system participants (“external cloud provider”, Col. 36, lines 19-31) through an automated auction facility (“auction process”) (Col. 9, lines 30-43) provided by the cloud-exchange engine (container system, operation system, fig 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided an auction facility in Rangasamy in order to allow the customer to have the best price of the cloud service or resources from service provider as taught by Yemini.
Regarding Claim 25, Rangasamy discloses a physical data-storage device encoded with computer instructions that, when executed by processors within an automated resource-exchange system comprising resource-exchange-system-participant computing facilities (multiple “cloud service”, figure 1) and a cloud-exchange system(“cloud exchange 102”, abstract, paragraph [0005]), control the automated resource-exchange system to automatically increase the operational efficiency of the resource-exchange system (“facilitate secure, fast, and efficient connections between the networks of enterprise and cloud service providers”, paragraph 0045]) by:

As discussed above, Rangasamy essentially discloses the claimed invention but does not explicitly disclose a computing facility that includes multiple computers.
However, Barapatre et al. (2017/0293501) discloses a cloud management facility comprising multiple computers (figure 2 and abstract) to obtain convenient and efficient level of abstraction for exposing the computational resources of a cloud-computing facility to cloud-computing-infrastructure users. 
It would have been obvious to one of ordinary in the art at the time the invention was filed to have provided a cloud management facility comprising multiple computers (figure 2 and abstract in Rangasamy in order to obtain convenient and efficient level of abstraction for exposing the computational resources of a cloud-computing facility to cloud-computing-infrastructure users as taught by Barapatre.  
As discussed above, Rangasamy essentially discloses the claimed invention but does not explicitly disclose automatically exporting.  
However, Zhang et al. (2013/0138545) discloses implementing automated systems that provided increased efficiency in varied import-export scenarios and can benefit from a higher degree of automation (paragraph [0002]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided automated system in import/export in Rangasamy in order to obtain increased efficiency and benefit from a higher degree of automation as taught by Zhang.

However, Yemini discloses remote execution by resource-provider resource- exchange-system participants (“external cloud provider”, Col. 36, lines 19-31) through an automated auction facility (“auction process”) (Col. 9, lines 30-43) provided by the cloud-exchange engine (container system, operation system, fig 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided an auction facility in Rangasamy in order to allow the customer to have the best price of the cloud service or resources from service provider as taught by Yemini.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rangasamy et al. (2017/0244593) in view of Zhang et al. (2013/0138545) further in view of Jibbe et al. (2016/0342609).
Regarding Claim 9, Rangasamy essentially discloses the claimed invention but does not explicitly disclose the automated resource-exchange system of claim 1 wherein a resource-exchange-system participant associates a set of computational-resources-consuming entities with a reserve pool; and wherein the cloud-exchange system automatically removes one or more computational-resources-consuming entities from the reserve pool and exports the one or more computational-resources-consuming entities to a remote resource-exchange-system participant for hosting whenever usage of one or more types of computational resources within the resource-exchange-system participant rises about a threshold usage.
However, Jibbe et al. (2016/0342609) teaches that a resource-exchange-system participant associates a set of computational-resources-consuming entities (snapshot information) with a reserve pool (“a pool of available volume”, abstract); and wherein the cloud-exchange system automatically removes one or more computational-resources-consuming entities from the reserve pool (“the first snapshot repository is deleted”, abstract) and exports the one or more computational-resources-
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have removed volume from the storage pool and transferred data when the storage reaches a storage capacity usage threshold in Rangasamy in order to secure the data and save memory space as taught by Jibbe.	
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable Melander et al. (2015/0326449) in view of Zhang et al. (2013/0138545).
Regarding Claim 1, Melander et al. (2015/0326449) discloses an resource-exchange system comprising:
multiple resource-exchange-system participants, each comprising a computing facility that includes multiple computers (device A, B, Server A, B, fig. 1), each having one or more processors and one or more memories (computers inherently comprises processors and memories), and a local cloud-exchange instance (“logical resource instance”, paragraph [0061]); and
a cloud-exchange system (“cloud platform system”, abstract; “exchange”, paragraph [0027], [0033]), that is implemented on one or more physical computers, each including one or more processors and one or more memories, and that includes a cloud-exchange engine (fig. 1), the cloud-exchange system increasing an operational efficiency (“scheduling in a sufficiently efficient manner”, paragraph [0008]); “for efficiency, performance”, paragraph [0058]) of the resource-exchange system by automatically exporting computational-resources-consuming entities (“scheduling logical resource in cloud platforms” abstract) from one or more resource-consumer resource-exchange-system participants 
As discussed above, Melander essentially discloses the claimed invention but does not explicitly disclose automated resource-exchange system or automatically exporting.  
However, Zhang et al. (2013/0138545) discloses implementing automated systems that provided increased efficiency in varied import-export scenarios and can benefit from a higher degree of automation (paragraph [0002]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided automated system in import/export in Melander in order to obtain increased efficiency and benefit from a higher degree of automation as taught by Zhang.
Further, In reVenner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). MPEP 2144. The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.).
Claims 17 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melander et al. (2015/0326449) in view of Zhang et al. (2013/0138545) further in view of Yemini et al. (9,888,067).
Regarding Claim 17, Melander discloses a method that increases an operational efficiency (“scheduling in a sufficiently efficient manner”, paragraph [0008]); “for efficiency, performance”, paragraph [0058]) of multiple computing facilities, the method comprising:
aggregating the multiple computing facilities (aggregating the Internet and private network, fig. 1) into a resource-exchange system, each computing facility including multiple computers (device A, B, server A, B),  each computer having one or more processors and one or more memories (computers inherently comprises processors and memories), by

including, in the resource-exchange system, a cloud-exchange system (“cloud platform system”, abstract; “exchange”, paragraph [0027], [0033]), implemented on one or more physical computers (device A, B, server A, B), each including one or more processors and one or more memories (computers inherently comprises processors and memories), the cloud-exchange system including a cloud-exchange engine (figure 1); and
increasing the operational efficiency (“scheduling in a sufficiently efficient manner”, paragraph [0008]); “for efficiency, performance”, paragraph [0058]) of the resource-exchange system by automatically exporting computational-resources-consuming entities (“scheduling logical resource in cloud platforms” abstract) from resource-consumer resource-exchange-system participants (“tenants”, paragraph [0004]; “customers computers”, paragraph [0037]) for remote execution by resource-provider resource-exchange-system participants (“IaaS providers”, paragraph [0005]) provided by the cloud-exchange engine (figure 1).
As discussed above, Melander essentially discloses the claimed invention but does not explicitly disclose automated resource-exchange system or automatically exporting.  
However, Zhang et al. (2013/0138545) discloses implementing automated systems that provided increased efficiency in varied import-export scenarios and can benefit from a higher degree of automation (paragraph [0002]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided automated system in import/export in Melander in order to obtain increased efficiency and benefit from a higher degree of automation as taught by Zhang.

However, Yemini discloses remote execution by resource-provider resource- exchange-system participants (“external cloud provider”, Col. 36, lines 19-31) through an automated auction facility (“auction process”) (Col. 9, lines 30-43) provided by the cloud-exchange engine (container system, operation system, fig 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided an auction facility in Melander in order to allow the customer to have the best price of the cloud service or resources from service provider as taught by Yemini.
Regarding Claim 25, Melander discloses a physical data-storage device encoded with computer instructions that, when executed by processors within an resource-exchange system comprising resource-exchange-system-participant computing facilities (aggregating the Internet and private network, fig. 1) and a cloud-exchange system (“cloud platform system”, abstract; “exchange”, paragraph [0027], [0033]), control the automated resource-exchange system to automatically increase the operational efficiency (“scheduling in a sufficiently efficient manner”, paragraph [0008]); “for efficiency, performance”, paragraph [0058]) of the resource-exchange system by:
exporting computational-resources-consuming entities (“scheduling logical resource in cloud platforms” abstract) from resource-consumer resource-exchange-system participants (“tenants”, paragraph [0004]; “customers computers”, paragraph [0037]) for remote execution by resource-provider resource-exchange-system participants (“IaaS providers”, paragraph [0005]) provided by the cloud-exchange engine (“cloud platform system”, abstract; “exchange”, paragraph [0027], [0033]).
As discussed above, Melander essentially discloses the claimed invention but does not explicitly disclose automated resource-exchange system or automatically exporting.  

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided automated system in import/export in Melander in order to obtain increased efficiency and benefit from a higher degree of automation as taught by Zhang.
As discussed above, Melander essentially discloses the claimed invention but does not explicitly disclose an automated auction facility.
However, Yemini discloses remote execution by resource-provider resource- exchange-system participants (“external cloud provider”, Col. 36, lines 19-31) through an automated auction facility (“auction process”) (Col. 9, lines 30-43) provided by the cloud-exchange engine (container system, operation system, fig 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided an auction facility in Melander in order to allow the customer to have the best price of the cloud service or resources from service provider as taught by Yemini.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melander et al. (2015/0326449) in view of Zhang et al. (2013/0138545) further in view of Jibbe et al. (2016/0342609).
Regarding Claim 9, Melander essentially discloses the claimed invention but does not explicitly disclose the automated resource-exchange system of claim 1 wherein a resource-exchange-system participant associates a set of computational-resources-consuming entities with a reserve pool; and wherein the cloud-exchange system automatically removes one or more computational-resources-consuming entities from the reserve pool and exports the one or more computational-resources-consuming entities to a remote resource-exchange-system participant for hosting whenever usage of 
However, Jibbe et al. (2016/0342609) teaches that a resource-exchange-system participant associates a set of computational-resources-consuming entities (snapshot information) with a reserve pool (“a pool of available volume”, abstract); and wherein the cloud-exchange system automatically removes one or more computational-resources-consuming entities from the reserve pool (“the first snapshot repository is deleted”, abstract) and exports the one or more computational-resources-consuming entities to a remote resource-exchange-system participant (“volumes release to the pool”) for hosting whenever usage of one or more types of computational resources within the resource-exchange-system participant rises about a threshold usage (“used capacity…exceeds a predetermined threshold”, abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have removed volume from the storage pool and transferred data when the storage reaches a storage capacity usage threshold in Melander in order to secure the data and save memory space as taught by Jibbe.
Allowable subject matter
Claims 3-8, 10, 12-16, 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.

Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/WILSON LEE/               Primary Examiner, Art Unit 2152